DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 04/05/2022, with respect to claims 1-6 have been fully considered. As to the rejection with prior arts, applicant’s arguments are persuasive. Due to the current amendment to the claims, the rejections under 35 U.S.C.103 have been withdrawn. However, upon further consideration, the currently amended claims raise new issues which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112 (b), examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-6 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An Examiner Initiated Interview was conducted on 05/26/2022 and authorization for this examiner’s amendment was given by Attorney Arthur Smith on 05/31/2022.

The examiner's amendments are as follows:
Please amend Claim 1 as follows:
1. (Currently Amended) A defect detection device comprising:
an excitation source capable of being placed at any position on a surface of an inspection target object, the excitation source being configured to excite an elastic wave in the inspection target object, the elastic wave being predominant in one vibration mode, having a directivity, and propagating in a predetermined direction;
an illumination unit configured to perform stroboscopic illumination on an illumination area of the surface of the inspection target object by using a laser light source;
a displacement measurement unit configured to collectively measure a displacement of each point in a front-back direction within the illumination area in at least three different phases of the elastic wave, by speckle interferometry or speckle shearing interferometry; and
a reflected wave/scattered wave detector configured to detect either one or both of a reflected wave and a scattered wave of the elastic wave to determine the presence of a defect of the inspection target object, based on the displacement measured by the displacement measurement unit. 

Allowable Subject Matter
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a defect detection device comprising, in combination with the other recited elements, a displacement measurement unit configured to collectively measure a displacement of each point in a front-back direction within the illumination area in at least three different phases of the elastic wave, by speckle interferometry or speckle shearing interferometry; and a reflected wave/scattered wave detector configured to detect either one or both of a reflected wave and a scattered wave of the elastic wave to determine the presence of a defect of the inspection target object, based on the displacement measured by the displacement measurement unit. 

Claims 2-6 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861